United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                       July 3, 2002


                                          Before

                     Hon. RICHARD D. CUDAHY, Circuit Judge
                    Hon. FRANK H. EASTERBROOK, Circuit Judge
                      Hon. TERENCE T. EVANS, Circuit Judge

No. 01-1973

MARCUS DIXON ,                                   Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Southern
                                                 District of Illinois.
              v.

THOM AS PAGE, et al.                             No. 97-323-GPM
      Defendants-Appellees.
                                                 G. Patrick Murphy,
                                                 Chief Judge.

                                         ORDER

       On June 11, 2002, the defendants filed a motion to amend our opinion of May 28,
2002, asserting that we did not correctly quote a representation made at oral argument.
Although we do not believe that the quotation in the Opinion was made in error, we
believe that the Opinion should be modified in the interest of clarity. Therefore, this
Opinion is hereby amended by deleting, on lines 8-9 and 12 of page 9 of the Slip
Opinion, the bold-faced text:

      But counsel represented that under the grievance process in Illinois, Dixon could
      appeal directly to the Director after waiting for thirty days to be transferred,
      thus bypassing the initial steps required for the filing of a new grievance. See 20
      Ill. Admin. Code § 504.850(a) (1998) (stating that “if after receiving a response . . .,
      the committed person still feels that the problem, complaint or grievance has not
      been resolved to his or her satisfaction, he or she may appeal in writing to the
      Director within 30 days after receipt of the response”).
Page 2                                                                           No. 01-1973


and substituting the following bold-faced text and adding the footnote:

         But counsel represented that under the grievance process in Illinois, Dixon could
         appeal directly to the Director if he had not, in fact, been transferred, thus
         bypassing the initial steps required for the filing of a new grievance. See 20 Ill.
         Admin. Code § 504.850(a) (1998) (stating that “if after receiving the response . . .,
         the committed person still feels that the problem, complaint or grievance has not
         been resolved to his or her satisfaction, he or she may appeal in writing to the
         Director within 30 days after receipt of the response”).FN1

         FN1. A prisoner in Dixon’s situation may face issues of timing. He must appeal
         within 30 days of a “response.” The “response” in the present case would have
         to include the failure to act on a decision to transfer, as well as, presumably, the
         decision itself. (Otherwise, there would be nothing for the prisoner to appeal.)
         And the date of the “response” would be difficult or impossible for the prisoner
         to determine. An immediate appeal might be premature since the prison system
         must be allowed some reasonable time (but no longer) to process a transfer
         decision. Because the prisoner won a transfer decision, the burden should be on
         the prison system to ensure that the prisoner is properly informed about when
         he can appeal a delay in, or reversal of, his promised transfer.